Citation Nr: 1541103	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-23 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a left knee disability prior to October 4, 2010, and in excess of 20 percent evaluation after that date.

2.  Entitlement to an initial evaluation in excess of 30 percent for a gastrointestinal disability, currently identified as irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), and Crohn's disease.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to September 1997 and from April 2003 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that granted service connection for a gastrointestinal disability at 10 percent disabling, and a left knee disability with a noncompensable rating.  

In a July 2008 rating decision, the RO increased the rating for gastrointestinal disability from 10 to 30 percent effective December 23, 2006, the date of the claim for service connection.  In a November 2011 rating decision, the RO increased the rating for left knee disability from 0 to 20 percent effective October 4, 2010 the date of the VA examination that showed the increase.  As these increases did not constitute a full grant of the benefits sought, the Veteran's claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In response to the Veteran's request for a hearing before the Board, the RO scheduled her for a Board hearing in May 2010.  However, the Veteran did not appear for the scheduled hearing, nor did she provide any reason for her failure to attend or request that the hearing be rescheduled.  The notice letter regarding the hearing has not been returned as undeliverable.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  

In June 2010 and March 2012, the Board remanded the matters for additional development to include VA examinations.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

With regards to the claims for increased ratings in excess of 20 percent for a left knee disability, and 30 percent for a gastrointestinal disability, the evidence of record suggests that the Veteran's left knee and gastrointestinal disabilities, to include IBS, GERD, and Crohn's disease have worsened since the last VA examinations in September and October 2010.  The VA treatment records reflect that since October 2010, the Veteran has been seen for complaints of increased knee pain and increased episodes of incontinence.  In light of this evidence in the VA treatment records suggesting a possible worsening of her left knee and gastrointestinal symptoms since the most recent September and October 2010 VA examinations, the most recent VA examinations may not reflect the current state of the Veteran's left knee and gastrointestinal disabilities, to include IBS, GERD, and Crohn's disease.  As such, the Board finds it is appropriate to afford the Veteran new VA examinations to evaluate the current severity of his left knee and gastrointestinal disabilities, to include IBS, GERD, and Crohn's disease.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board further notes that there are no VA treatment records associated with the Veteran's Virtual claims file after March 2012.  VA records since March 15, 2012, should therefore be associated with a file available for appellate review.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are actually attached to the reviewed files.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from March 15, 2012, to the present.

2.  Schedule the Veteran for a VA examination to determine the current level of impairment resulting from the service-connected left knee disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed. The examiner should provide all information required for rating purposes.  The examiner should provide ranges of motion, measured in degrees, and should provide an opinion as to whether there is any additional loss of function of the left knee due to incoordination, painful motion, fatigability, excess motion, weakened motion, or limited motion.

3.  Schedule the Veteran for an appropriate VA examination to determine the current level of impairment resulting from the service-connected gastrointestinal disability, to include IBS, GERD, and Crohn's disease.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




